DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 24 March 2021, of application filed, with the above serial number, on 28 March 2018 in which claims 1, 2, 4, 6, 10, 11, 13, 15-17, 19, and 23 have been amended and claim 24 has been added. Claims 1-2, 4-11, 13-17, 19-21, and 23-24 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-11, 13-17, 19-21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paixao (hereinafter “Paixao”, 2016/0180022) in view of Ford et al (hereinafter “Ford”, 2017/0041296), further in view of Todd et al (hereinafter “Todd”, 2018/0322137).
As per Claim 1, Paixao discloses a method for controlling deletion of medical images in a universal viewer system that shares the medical images between a cloud server that comprises a memory storing a database of medical images and a plurality of 
receiving, by the cloud server from one of the healthcare facilities, a deletion request for a medical image, wherein the deletion request comprises a user ID associated with a first user (at least Paixao paragraph 54-55, 66, 43; audit logs can be created/updated/maintained whenever data for patient(s) is created, accessed, edited, deleted, or any other action is performed by one or more users; all or part of the logs from databases 604 can be processed to extract the activity information, which can be collected at an audit log collector 606 and then sent over a network say Internet 608 to an exemplary private cloud such as 610 that can take the temporally arranged audit logs); 
determining, by the cloud server, an authority level of the first user based on the user ID (at least Paixao paragraph 54-56; role ID and sub-role of user and associated authorization given to them by the system and type of user); 
conserving space in the memory by:
deleting, from the database and by the cloud server, at least part of the medical image (at least Paixao paragraph 43; eg. section of EMR) associated with the deletion request in response to determining that the authority level of the first user matches or is higher than a threshold authority level (at least Paixao paragraph 50, 59; when an authorized user performs actions, such as deleting records); and
storing in the memory, by the cloud server, a result of the deletion request indicating that the medical image was deleted (at least Paixao paragraph 54-55, 66; audit logs can be created/updated/maintained whenever data for patient(s) is created, deleted, or any other action is performed by one or more users; all or part of the logs from databases 604 can be processed to extract the activity information, which can be collected at an audit log collector 606 and then sent over a network say Internet 608 to an exemplary private cloud such as 610); and 
transmitting, by the cloud server to at least the one of the healthcare facilities, a signal that causes the local computer to display, the result of the deletion request on the display of at least the one of the healthcare facilities (at least Paixao paragraph 42,-43, 50; viewing of EMR the users are entitled to view; EMR fraud detection system can be configured to raise an alarm/flag whenever unauthorized personnel attempt to edit/modify/delete/access/process record(s) of one or more patients).
Paixao fails to explicitly disclose non-permanently or permanently deleting, from the database and by the cloud server, the non-permanently deleted medical image after a predetermined time has elapsed, wherein the predetermined time is preset based on each of a plurality of authority levels of users including the first user. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Ford. Ford discloses, in an analogous data security management art, having time based file deletion that triggers deletion of a file after a set period of time based on various factors including an authorized access user having a set period of time (at least paragraph 318, 212-213). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Ford’s time-delayed automatic file deletion process with Paixao’s medical record auditing, motivation being as Ford teaches protecting private information including medical 
Paixao and Ford Paixao fail to explicitly disclose such non-permanently deleting based on determining that an access history stored in the memory indicates only a single-user access by the first user to the medical image regardless of an accessible time period of the medical image. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Todd. Todd discloses, in an analogous art, files and folders that are only accessed by a particular user (single user access) being treated differently (allowing deletion as they are the only ones that have access the folder/ file) than files and folders that are shared (converted to team folder from private folder) among one or more users in shared or team folders; such that a team folder or file is placed in an abandoned state (non-permanently deleted) when deleted by a user with an allowable authority level (manager), and after a given period of time is automatically deleted (permanently deleted) (at least Todd par. 21-24, 30, 35, 135). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Todd’s retention policy, with Paixao and Ford, as this would allow an administrator to immediately delete data if the folder/ file is only accessed by the one user and private and conserve memory instantly rather than waiting for an extended period of time if other users in the team might access the file/folder as they have accessed it before, enhancing Paixao 
As per Claim 2. The method according to claim 1, further comprising: terminating, by the cloud server in response to determining that the authority level of the first user is lower than the threshold authority level, the deletion request before permanently deleting the non-permanently deleted medical image; storing in the memory, by the cloud server, the result of the deletion request; and causing, by the cloud server, the local computer to display as the result of the deletion request that the deletion request was terminated or cannot be processed on the display (at least Paixao paragraph 50, 54-55, 66, 43-44; audit logs for actions, where, for instance, a doctor may not be allowed to delete EMR, and effect of action being not to delete the EMR; raise an alarm/flag whenever an unauthorized personnel attempt to …delete record(s) of one or more patients).
As per Claim 4. The method according to claim 1, further comprising: receiving, by the cloud server and before the predetermined time has elapsed, a request to undo the deletion request from any of the first user, a second user, or a third user; terminating, by the cloud server, the deletion request before permanently deleting the non-permanently deleted medical image, wherein the authority level of the second user is lower than the authority level of the first user, and the authority level of the third user is higher than the authority level of the first user (at least Ford paragraph 212-213; undo the deletion by recovering the data; Paixao different access rights par. 50).
As per Claim 5. The method according to claim 4, wherein: the predetermined time for the second user is longer than the predetermined time for the first user and the 
As per Claim 6. The method according to claim 4, wherein: the medical image is restored when the deletion request is terminated before the predetermined time has elapsed (at least Ford paragraph 212-213).
As per Claim 7. The method according to claim 4, wherein the memory further stores an authority list that comprises the authority level of the first user, the second user, and the third user (at least Paixao par. 50, 55-56; Fig. 4a-4b).
As per Claim 8. The method according to claim 4, wherein the request to undo the deletion is executed independent of the authority level (at least Ford paragraph 212-213).
As per Claim 21. The method according to claim 1, wherein the local computer executes a universal viewer client application to display the result of the deletion request on the display (at least Fig. 8, 4b; application view of audit log).
As per Claim 23. The method according to claim 1, wherein when the authority level of the first user becomes higher, the predetermined time becomes shorter. However, the use and advantages for using such a system was well known to one skilled in the art before 
As per Claim 24. The non-transitory CRM according to claim 10, the access history indicates that, while any of the users can access to the medical image, none of the users except the first user have ever accessed to the medical image (at least Todd par. 21-24, 30, 35, 135; Paixao par. 11, 54; ie. audit trail of single or multiple users accessing/deleting etc of the EMR).
Claims 10-11, 13-17, 19-20 do not, in substance, add or define any additional limitations over claims 1-2, 4-8 and therefore are rejected for similar reasons, supra.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paixao in view of Ford and Todd, further in view of Smith (hereinafter “Smith”, 2016/0162637).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-20, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/GREGORY G TODD/           Primary Examiner, Art Unit 2457